Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The crossed out references on applicants IDS were not considered since no concise explanation was provided as required for foreign language references.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a2) as being anticipated by Ko et al. (US 20220372214).
Table 1 of the document discloses compositions containing PBT, ABS, SAN and lubricants in applicants amounts in all examples and note applicants ABS corresponds to that of the reference examples at paragraph 132 and that the SAN has applicants molecular weights at paragraph 133. Note the abstract disclosing use as automotive interior materials. It is noted that claims 10 and 11 recite a “material”, not an article and thus only an intended use as a cup holder etc. is being claimed. As the material of the refence is a molding resin used to make automotive articles however, it is assumed any article could be formed from the reference material.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 20220372214) in view of Sohn et al., (US 20170275444).
Applicants may view claims 10 and 11 as requiring an article produced from the claimed composition such as the reference does not disclose. However, Sohn discloses automotive consoles and cup holders at paragraph 33 as well as polyester/ABS blends at paragraph 41. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to form the material of the primary reference into cup holders or automotive consoles since the primary reference discloses that automotive articles should be formed from their materials and since the secondary refence discloses articles suitable for automotive use, absent any showing of surprising or unexpected results.



Claim(s) 1, 3-6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuruganti et al. (EP 0614945), cited by applicants 
The reference discloses a composition containing 30-50 parts PBT, a diene/vinyl aromatic vinyl cyanide graft and 20-50%of a vinylcyanide/vinyl aromatic monomer (document claim 2). Regarding claims 4 and 6 note that the diene substrate is present at a level of at least 40% and the vinyl aromatic/vinyl cyanide is present at a ratio of at least about 1:1. Note page 3, lines 2-15 in this regard. Note that the graft copolymer may specifically be ABS as in claim at page 3, line 16. Regarding claim 8 note that the non graft vinyl aromatic vinyl cyanide may be SAN at page 3, line 40-45. It is noted that claims 10 and 11 recite a “material”, not an article and thus only an intended use as a cup holder etc. is being claimed. As the material of the refence is a molding resin however those skilled int the art would assume any article could be formed from it. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Claims 1, 3-6 and 8-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (EP 387864), cited by applicants.
The reference discloses compositions comprising 5-50 parts of polyester, 10-70 parts of an alky styrene/unsaturated nitrile copolymer and 10-70 parts of an aromatic vinyl/unsaturated nitrile/conjugated diene graft copolymer (abstract). Note applicants polyesters at page 3, lines 5-10 as in claim 3. Note page 3, lines 16-35 for ABS as in claims 4 and 5. Noe page 3, lines 35-50 for aromatic vinyl-vinyl cyanide copolymers as in claim 6. Note use of UV absorbers at page 4, lines 13-15 as in claim 9. It is noted that the claims 10 and 11 recite a “material”, not an article and thus an intended use as a cup holder etc. is being claimed. As the material of the refence is a molding resin however those skilled in the art would assume automotive articles could be formed from it. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (EP 387864), cited by applicants in view of Jeong et al. (US 20180187004), cited by the examiner.
Kodama does not disclose any intrinsic viscosities for the polyester used. However, Jeong et al. at paragraph 44 discloses that PBT (such as may be used by the primary reference page 3, lines 8-10) should have an intrinsic viscosity of 1.0-1.3 for good mechanical strength and formability. Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the PBT of the primary reference in a form having an intrinsic viscosity in the range of 1.0-1.09 as encompassed by the secondary reference in the expectation that such a PBT would be consistent with good mechanical properties and formality of the composition of the primary reference in the expectation of adequate results absent any showing of surprising or unexpected results.. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (EP 387864), cited by applicants in view of Saijo et al. (US 20120248381), cited by the examiner.
The primary reference does not disclose any SAN molecular weights. However, the secondary reference discloses a SAN with weight average molecular weight of 140,000 (paragraph 186) for use in a blend and that such molecular weight is needed for good moldability and mechanical properties (paragraph 46). Hence it would have been obvious to a practitioner having an ordinary skill in the art at the time of the invention to use the SAN of the secondary reference as the SAN of the primary reference to confer good mechanical properties and moldabilty on the composition of the primary reference absent any showing of surprising or unexpected results.

           

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
12-7-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765